ACCEPTED
                                                                                 01-18-00081-CV
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                               3/19/2018 7:02 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                       Case No. 01-18-00081-CV

                IN THE FIRST COURT OF APPEALS            FILED IN
                                                  1st COURT OF APPEALS
                        at Houston, Texas             HOUSTON, TEXAS
                                                  3/19/2018 7:02:06 PM
             _____________________________________CHRISTOPHER A. PRINE
                                                          Clerk

AES VALVES, LLC and IES INTERNATIONAL ENERGY SERVICES, LTD.,

                              Appellants,

                                   v.

          KOBI INTERNATIONAL, INC. DBA KOBI GROUP

                               Appellee.

             _____________________________________

             Appealed from the 125th Judicial District Court

                        Of Harris County, Texas

  ____________________________________________________________

UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF

  ____________________________________________________________


                                        C. Ed Harrell
                                        Hughes Watters Askanase, L.L.P.
                                        TBN: 09042500
                                        1201 Louisiana, 28th Floor
                                        Houston, Texas 77002
                                        (713) 759-0818 – Phone
                                         (713) 759-6834 – Fax
                                        eharrell@hwa.com

                                        Attorney for Appellants
TO THE HONORABLE COURT OF APPEALS:

      Appellants, AES Valves, LLC and IES International Energy Services, Ltd.

respectfully file this Unopposed Motion to Extend Time to File Appellants’ Brief.

      1.    On January 25, 2018, Appellants filed the Notice of Restricted

Appeal.

      2.    On January 26, 2018, Appellants requested the Clerk’s Record,

including the Motion for Default on Damages file marked June 2, 2017.

      3.    On February 16, 2018, Appellants paid for the Clerk’s record.

      4.    On February 20, 2018, the Harris County District Clerk filed the

Clerk’s record.

      5.    On February 21, 2018, Appellants identified the Clerk’s Record was

deficient as it did not include the Motion for Default on Damages with its

multitude of exhibits.      Appellants immediately requested that District Clerk

supplement the Clerk’s Record with the missing documents. The Clerk’s Record

has not yet been supplemented.

      6.    The present deadline for filing the brief is March 22, 2018.

      7.    Appellants cannot finish their brief without the Motion for Default on

Damages and its exhibits.



                                        P. 2
         8.    In addition to needing a complete record, the following grounds

provide “good cause” for extending the time to file the Appellees’ brief.

Appellants’ lead counsel has been actively preparing for a complex trial in Jal B.

Guzder v. MKM Engineers, Inc., and PIKA International, Inc.; Cause No. 07-

DCV-155803A in the District Court of Fort Bend County, Texas 434th Judicial

District and was assigned to trial beginning March 20, 2018. The trial is expected

to last two weeks. The preparation and trying of this matter will substantially

inhibit Appellants’ counsel’s ability to complete the brief prior to the deadline.

         9.    As such, Appellants seek a thirty-day extension, that is, thirty (30)

days after the complete Clerk’s Record is filed, in which to file their brief.

         10.   This is Appellants’ first request for an extension of time to file their

brief.

         11.   This motion is unopposed.

         12.   This Court may extend the time to file Appellants’ brief under the

authority of Rule 38.6(d) and 10.5(b) of the Texas Rules of Appellate Procedure.

         13.   This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare the Appellants’ brief.




                                           P. 3
                                  CONCLUSION

      For these reasons, Appellants respectfully request an extension of time to

file Appellants’ Brief until thirty days after the complete Clerk’s Record is filed.

                                        Respectfully submitted,

                                        HUGHES WATTERS ASKANASE, L.L.P.


                                        By: //s// C. Ed Harrell
                                         C. Ed Harrell
                                         TBN: 09042500
                                         1201 Louisiana, 28th Floor
                                         Houston, Texas 77002
                                         (713) 759-0818 – Phone
                                         (713) 759-6834 – Fax
                                         eharrell@hwa.com
                                        Attorney for Appellants


                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred with all other parties which are listed belowCabout the merits of
this motion with the following results:
      John S. “Jack” Edwards, Jr., Attorney for Appellee KOBI International, Inc.
D/B/A KOBI Group.
                          ( ) opposes motion
                          (X) does not oppose motion
                          ( ) agrees with motion
                          ( ) would not say whether motion is opposed
                          ( ) did not return my message regarding the motion

                                 //s// C. Ed Harrell
                                 C. Ed Harrell
                                 Date: March 19, 2018
P. 4
                         CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties which are listed below
on March 19, 2018 by electronic service:

            John S. “Jack” Edwards, Jr.
            Ajamie, LLP
            711 Louisiana, Ste. 2150
            Pennzoil Place – South Tower
            Houston TX 77002
            Facsimile: (713) 860-1699
            Attorney for Appellee
            KOBI International, Inc. D/B/A KOBI Group



                                //s// C. Ed Harrell
                                C. Ed Harrell




                                        P. 5